Proceeding pursuant to Executive Law § 298 to review a determination of the Commissioner of the New York State Division of Human Rights, dated December 6, 1995, which, after a hearing upon the petitioner’s claim that the respondent New York State Office of Mental Retardation and Developmental Disabilities, Staten Island Development Center had failed to comply with a prior order of the Commissioner of the New York State Division of Human Rights, dated August 25, 1988, found that although there had not been complete compliance with the prior order, the petitioner was only entitled to back pay in the principal sum of $4,366.80.
Adjudged that the determination is confirmed and the petition is dismissed on the merits, without costs or disbursements.
The Supreme Court should have decided the instant proceeding on the merits, and it erred in transferring the proceeding to this Court (see, Executive Law § 298). However, this Court will resolve the matter in the interest of judicial economy.
Upon our review of the entire record, including the minutes *336of the hearing upon the petitioner’s claim of noncompliance, we conclude that the Commissioner’s determination must be confirmed in all respects as all of the contested findings are supported by substantial evidence (see, Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180).
Further, the petitioner failed to show that he was entitled to additional back pay. The Commissioner’s interpretation of the order awarding back pay was appropriate and his calculation of back pay was correct.
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.